FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                  April 16, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
VAEA JUNIOR LASITANI,

               Petitioner,

v.                                                         No. 14-9581
                                                       (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

               Respondent.

------------------------------

AMERICAN IMMIGRATION
LAWYERS ASSOCIATION;
AMERICAN IMMIGRATION
COUNCIL,

               Amici Curiae.


                                 ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, LUCERO and MATHESON, Circuit Judges.


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Vaea Junior Lasitani, a native and citizen of New Zealand, was ordered

removed based on his Utah state convictions for firearms violations and assault. He

does not challenge his removability; rather, he asserts that he is eligible for

discretionary consideration for waiver of inadmissibility. This circuit recently

resolved this issue of first impression in favor of Mr. Lasitani’s position.

Medina-Rosales v. Holder, 778 F.3d 1140, 1145 (10th Cir. 2015). Accordingly, we

grant the petition for review and remand for further proceedings.

      Mr. Lasitani was admitted to the United States in 1995. On September 25,

2007, he adjusted his status to that of a legal permanent resident (LPR). Thereafter,

in October of 2010, he was convicted of three Utah felony counts, which he admits

qualify as an aggravated felony, as defined in 8 U.S.C. § 1101(a)(43). The

Department of Homeland Security instituted removal proceedings. Conceding

removability, Mr. Lasitani filed applications for a waiver of inadmissibility and for

cancellation of removal. His wife, a United States citizen, filed an I-130 relative

petition on his behalf, which, if granted, would make a visa immediately available to

him. He claimed he was eligible for a waiver of inadmissibility pursuant to 8 U.S.C.

§ 1182(h).

      In agency removal proceedings, the Board of Immigration Appeals determined

that Mr. Lasitani was ineligible for a waiver of inadmissibility because he had been

convicted of an aggravated felony after acquiring LPR status. Mr. Lasitani seeks

review, arguing that because he had become an LPR after his arrival in the United
                                          -2-
States and before he was convicted of an aggravated felony, he is eligible for a

waiver of inadmissibility.

      The relevant provision of § 1182(h) is as follows: “No waiver shall be granted

under this subsection in the case of an alien who has previously been admitted to the

United States as an alien lawfully admitted for permanent residence if . . . since the

date of such admission the alien has been convicted of an aggravated felony . . . .” In

Medina-Rosales, this court held that under the plain language of the statute, “only

persons who obtained LPR status before or when they entered the United States are

barred from seeking a waiver under § 1182(h).” 778 F.3d at 1145. Because

Mr. Lasitani obtained LPR status after he entered the United States, he “is eligible for

discretionary consideration for waiver of inadmissibility under § 1182(h).” Id. at

1146. Accordingly, the petition for review is granted and the case is remanded for

further proceedings.

                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Chief Judge




                                          -3-